DETAILED ACTION
The applicant’s amendment filed on June 28, 2022 was received.  Claims 1, 5-7, 9, 12 and 18 were amended.  Claims 4, 8 and 20 were cancelled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
In view of Applicant’s amendment of claim 12, the Examiner withdraws the previously set forth 35 U.S.C. 112(b) rejection of claim 12 as detailed in the Office action dated March 30, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (hereinafter “Zhamu”) (U.S. Pub. No. 2016/0043384A1, already of record) in view of in view of Pedrós et al. (hereinafter “Pedrós”) (U.S. Pub. No. 2017/0237075A1, already of record).
Regarding claims 1, 3, 5-7 and 18, Zhamu teaches a lithium battery containing an anode, a cathode, and an electrolyte in ionic contact with the anode and the cathode (see paragraph 51).  The electrolyte may be a non-aqueous electrolyte or an ionic liquid electrolyte and may be retained at least partly within a porous separator (see paragraphs 85 and 86).  The anode includes an anode layer composition wherein an anode active material is naturally lodged in pores (pores and pore walls) of a graphene foam, wherein the graphene foam exhibits an elastic property (reversibly compressible graphene foam) in that the solid portion of the foam can be compressed to tightly embrace anode active material particles when an anode layer is made. When individual particles expand upon Li intercalation, the volume expansion is accommodated by local cell walls, without inducing a volume change of the entire anode layer. During the subsequent discharge cycle, these particles shrink; yet the local cell walls shrink or snap back in a congruent manner, maintaining a good contact between cell walls and the particles (see paragraph 40).  The anode layer composition may be provided in contact with an anode current collector (see paragraph 52).  As an anode current collector, a sheet of copper foil may be used (initially having no lithium, lithium alloy, sodium or sodium alloy as an anode active material supported by said anode current collector) (see paragraph 87).
Zhamu does not explicitly teach a recoverable elastic deformation or reversible compressibility greater than 5%, however, one of ordinary skill in the art would expect the graphene foam of Zhamu, which is sufficiently elastic to accommodate volume expansion and shrinkage of the particles of the anode active material during a battery charge-discharge cycle to avoid an expansion of the anode layer (see paragraph 41), to exhibit the claimed recoverably elastic deformation or reversible compressibility.
Zhamu is silent as to a polymer that is disposed between said graphene foam and said electrolyte, impregnated into said pores, or coated on or bonded to surfaces of said pore walls, wherein said polymer comprises an elastomer, an elastic polymer, an electron-conducting polymer, an ion-conducting polymer, or a combination thereof.
Pedrós teaches a hierarchical structure comprising an open-cell graphene foam or graphene-like foam, wherein the graphene foam or graphene-like foam is coated with a conductive nanoporous spongy structure and wherein at least 10% v/v of the hollow of the pores of the graphene foam or graphene-like foam is filled with the conductive nanoporous spongy structure (see paragraph 33).  In a particular embodiment, the conductive nanoporous spongy structure comprises a conductive polymer such as polyphenylene or polyphenylene sulfide (see paragraph 41).  These conductive polymers are understood to correspond to the claimed polyparaphenylene and polyparaphenylene sulfide because the ordinary linear chain structure of polyphenylene and polyphenylene sulfide provides bonds between monomers at the 1 and 4 positions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the conductive nanoporous spongy structure of Pedrós to the graphene foam of Zhamu because Pedrós teaches the intimate contact between the open-cell graphene foam or graphene-like foam and the conductive nanoporous spongy structure offers a low internal resistance enabling a rapid charge transport to the collector through the nanopores of the conductive spongy structure (see paragraph 12).  
Regarding claim 2, Zhamu teaches that the graphene foam includes sheets/platelets of single-layer and multi-layer (typically less than 10 layers) pristine graphene, graphene oxide, reduced graphene oxide (RGO), graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, chemically functionalized graphene, and doped graphene.  Pristine graphene has essentially 0% oxygen. RGO typically has an oxygen content of 0.001%-5% by weight. Graphene oxide can have 0.001%-50% by weight of oxygen. Other than pristine graphene, all the graphene materials have 0.001%-50% by weight of non-carbon elements (see paragraph 24).  The pore walls contain stacked graphene planes having an inter-plane spacing d.sub.002 from 0.3354 nm to 0.36 nm as measured by X-ray diffraction (see paragraph 46).
Regarding claim 9, because the conductive nanoporous spongy structure of Pedrós is porous, one of ordinary skill in the art would expect the pores of the conductive nanoporous spongy structure to be infiltrated by the electrolyte of Zhamu, which, as an electrolyte for a lithium secondary battery, typically contains lithium salt dissolved therein.  Lithium salts such as LiPF6, LiBF4 and LiAsF6 are among those most commonly used in the art.
Regarding claim 10, Zhamu teaches that the solid graphene foam in the anode layer typically has a density from 0.01 to 1.7 g/cm3, a specific surface area from 50 to 2,000 m2/g, a thermal conductivity of at least 100 W/mK per unit of specific gravity, and/or an electrical conductivity no less than 1,000 S/cm per unit of specific gravity (see paragraph 42).  In a preferred embodiment, the graphene foam has a thermal conductivity of at least 250 W/mK per unit of specific gravity, and/or an electrical conductivity no less than 2,500 S/cm per unit of specific gravity (see paragraph 48).
Regarding claim 11, Zhamu teaches that the solid graphene foam in the anode layer typically has a density from 0.01 to 1.7 g/cm3, a specific surface area from 50 to 2,000 m2/g, and pores having a pore size from 2 nm to 100 nm (see paragraphs 42 and 46).
Regarding claim 12, Zhamu teaches that the graphene foam may be composed of a pristine graphene material having essentially zero percent of non-carbon elements (see paragraph 41).  The stacked graphene planes of the graphene foam may have an inter-graphene spacing less than 0.336 nm (see paragraph 49).
Regarding claim 13, Zhamu teaches stacked graphene planes having an inter-graphene spacing less than 0.336 nm and a mosaic spread value no greater than 0.7 (see paragraph 49).
Regarding claim 14, Zhamu teaches that the pore walls contain a 3D network of interconnected graphene planes (see paragraph 50).
Regarding claims 15 and 16, Zhamu teaches that the anode active material may be prelithiated such that the anode active material that is intercalated or inserted with a desired amount of lithium before this anode active material is introduced into the foam pores, or before this anode active material is mixed with the graphene material to form a foamed structure (see paragraph 43).  Zhamu further teaches that particles of Li or Li alloy may be utilized as an extra lithium source to compensate for the loss of Li ions that are otherwise supplied only from the cathode active material (see paragraph 93).  
Regarding claims 17 and 19, Zhamu teaches a compression step to reduce a thickness, pore size, or porosity level of the sheet of graphene foam (see paragraph 63).

Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive.
Applicant’s principal arguments are as follows:
Zhamu is silent as to the polymers recited in amended claims 1 and 18.
Applicant does not see the key feature “salt” of the claim 9 in Pedrós.

In response to Applicant’s arguments, please consider the following comments:
As described above, Pedrós a conductive polymer such as polyphenylene or polyphenylene sulfide.  These conductive polymers are understood to correspond to the claimed polyparaphenylene and polyparaphenylene sulfide because the ordinary linear chain structure of polyphenylene and polyphenylene sulfide provides bonds between monomers at the 1 and 4 positions.  
As described above, because the conductive nanoporous spongy structure of Pedrós is porous, one of ordinary skill in the art would expect the pores of the conductive nanoporous spongy structure of Pedrós to be infiltrated by the electrolyte of Zhamu, which, as an electrolyte for a lithium secondary battery, typically contains lithium salt dissolved therein.  Lithium salts such as LiPF6, LiBF4 and LiAsF6 are among those most commonly used in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727